Citation Nr: 0908783	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  05-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral eye 
disability to include glaucoma.  

2. Entitlement to service connection for a left heel 
disability. 

3. Entitlement to a rating higher than 10 percent for 
internal derangement of the right knee with traumatic 
arthritis. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1979 to July 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In January 2009, the Veteran's service representative raised 
the claim of service connection for a left knee disability, 
which is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim of service connection for a bilateral eye 
disability to include glaucoma, the service treatment records 
show that the Veteran suffered a subconjunctival hemorrhage 
of the left eye due to trauma (February and March 1981), left 
eye conjunctivitis (October 1992), and a corneal abrasion of 
the right eye after a piece of metal was removed (July 1994).  
Service connection has been established for hypertension. 

After service, in a statement in February 2005, a private 
physician reported following the Veteran since October 2003 
for possible glaucoma and that glaucoma was diagnosed in 
February 2005.

The Veteran argues that glaucoma is related either to the eye 
trauma during service or to service-connected glaucoma.  As 
the medical evidence of record is insufficient to decide the 
claim, a VA medical examination and medical opinion is 
necessary under the duty to assist.  38 C.F.R. § 3.159(c)(4). 

On the claim of service connection for a left heel 
disability, the service treatment records show that the 
Veteran sprained his left ankle, requiring a cast and he was 
put on a temporary physical profile for ten days (March 1990) 
and he had left foot pain over the left 3rd metatarsal after 
he stepped on the foot of another, playing basketball (June 
1992). 

After service, records of a private physician, dated in March 
2004, show that the Veteran complained of progressively worse 
left heel pain. X-rays revealed a left heel spur.  The 
impression was plantar fasciitis and left heel spur. 

The Veteran argues that left plantar fasciitis and left heel 
spur are related either to the in-service left ankle injure 
or to wearing boots during service.  As the medical evidence 
of record is insufficient to decide the claim, a VA medical 
examination and medical opinion is necessary under the duty 
to assist. 38 C.F.R. § 3.159(c)(4). 

As for the claim for increase for the right knee disability, 
the record shows that after the issuance of the last 
supplemental statement of the case, the Veteran had right 
knee surgery for meniscal tears and chondromalacia.  As the 
evidence indicates a material change in the disability, a 
reexamination is required under 38 C.F.R. § 3.327(a).  

Accordingly, the case is REMANDED for the following action:

1. On the claim for increase, ensure 
VCAA compliance with Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008). 

2. On the claim of service connection 
for a bilateral eye disability to 
include glaucoma, afford the Veteran a 
VA examination to determine whether the 
Veteran has glaucoma and, if so, 
whether it is as likely as not that: 

a. Glaucoma is directly caused by 
the eye trauma during service, 
namely, subconjunctival hemorrhage 
of the left eye due to trauma in 
February and March 1981, left eye 
conjunctivitis in October 1992, 
and a corneal abrasion of the 
right eye after a piece of metal 
was removed in July 1994; 
alternatively,  

b. Glaucoma is directly caused by 
or aggravated by service-connected 
hypertension. Aggravation means 
that hypertension causes a 
permanent increase in the severity 
of glaucoma, as opposed to a 
temporary worsening of symptoms.  

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The claims folders should be made 
available to the examiner for review.



3. On the claim of service connection 
for a left heel disability, afford the 
Veteran a VA examination to determine 
whether the Veteran has left plantar 
fasciitis and a left heel spur and, if 
so, whether it is as likely as not that 
any current left heel disability is 
related either to the in-service left 
ankle sprain, requiring a cast, in 
March 1990 and left foot pain over the 
left 3rd metatarsal in June 1992 or to 
wearing boots during service.

In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against the conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

The claims folders should be made 
available to the examiner for review.

4. On the claim for increase for the 
right knee disability, afford the 
Veteran a VA examination to determine 
the current level of knee impairment.  
The examiner is asked to describe the 
range of flexion and extension in 
degrees and to describe any subluxation 
or ligament instability. 

The examiner is asked to describe any 
additional limitation of flexion or 
extension, considering functional loss 
due to pain, weakness, fatigability, 
painful motion, including during flare-
ups or with repetitive use, 
if feasible, in terms of degrees of 
additional limitation of flexion or 
extension. 

The claims folders should be made 
available to the examiner for review

5. After the above development is 
completed, adjudicate the claims. If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

